DETAILED ACTION
Election/Restrictions
1.	Claims 1-12 are allowable. The restriction requirement among Groups I-V, as set forth in the Office action mailed on 6/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires the key limitations of an allowable claim. Specifically, the restriction requirement of 6/5/2020 is partially withdrawn.  Claims 13-30 (Groups II-III) are no longer withdrawn from consideration because they are directed to methods that each require the key limitations of allowable claim 1.  However, claims 31-32 (Groups IV-V), directed to kits comprising one or more primer pairs, are withdrawn from consideration because they do not require the key limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
2.	The drawings are objected to because Figures 4-9, 11-12 and 13A as filed on 12/1/2020 are still blurry and each contain text that is illegible.  Corrected drawing 
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristel Schorr on 2/11/2021. The application has been amended as follows:
Claim 13, line 6: change “each of the plurality of thyroid cancer-related genes” to “each of [[the]] a
Claim 27, line 6: change “each of the plurality of thyroid cancer-related genes” to “each of [[the]] a plurality of thyroid cancer-related genes”
Claims 31-32 are canceled

Response to Amendments and Arguments
4.	Applicant’s amendments and arguments filed 12/1/2020 have been fully considered.  In view of applicant’s amendments to claims 2, 8 and 10, the rejection under 35 USC 112 have been withdrawn.  In view of applicant’s persuasive arguments as to how amended claim 1 distinguishes over the prior art (see pages 13-15 of applicant’s response filed 12/1/2020), the rejection under 35 USC 103 has been withdrawn.  Further in view of the examiner’s amendment above, claims 1-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639